 Case 1:15-cv-00445-EGB Document 57 Filed 10/01/19 Page 1 of 1

     In the United States Court of Federal Claims
                               No. 15-445L
                         (Filed: October 1, 2019)

********************

BOTTOM LINE, INC.,

                    Plaintiff,

v.

THE UNITED STATES,

                    Defendant.

********************


                                 ORDER

       Pursuant to the representations made in the joint status report of
September 19, 2019, the stay in this case will continue. The parties are
directed to file another joint status report on or before November 1, 2019.



                                         s/ Eric G. Bruggink
                                         ERIC G. BRUGGINK
                                         Senior Judge
